              Case 1:20-cv-01329-PAE Document 36 Filed 11/25/20 Page 1 of 1




N o v e m b er 2 5, 2 0 2 0
BY E CF
T h e H o n or a bl e P a ul A. E n g el m a y er, U. S. D.J.
U nit e d St at es Distri ct C o urt - S o ut h er n Distri ct of N e w Y or k
4 0 F ol e y S q u ar e
N e w Y or k, N Y 1 0 0 0 7

                      R e:    J. M. et al., v. N e w Y or k Cit y D e p art m e nt of E d u c ati o n, et al.,
                              2 0- C V - 1 3 2 9 ( P A E)( K N F)

D e ar J u d g e E n g el m a y er:
I r e pr es e nt t h e Pl ai ntiffs i n t h e a b o v e-r ef er e n c e d c as e. I writ e j oi ntl y t o r e q u est a n a dj o ur n m e nt of
t h e C as e M a n a g e m e nt Pl a n ( “ C M P ”) si n e di e. Do c k et E ntr y 2 3.
I n t his c as e, Pl ai ntiff J. M., o n b e h alf of h ers elf a n d h er c hil d D. M., all e g es t h at D ef e n d a nts vi ol at e d
t h e I n di vi d u als wit h Dis a biliti es E d u c ati o n I m pr o v e m e nt A ct ( “I D E A ”), 2 0 U. S. C. § 1 4 1 5(j), i n
t h at D ef e n d a nts f ail e d t o i m pl e m e nt or d ers of a d mi nistr ati v e h e ari n g offi c ers i n u n d erl yi n g
pr o c e e di n gs c o n c er ni n g D. M.’s s p e ci al e d u c ati o n . D o c k et E ntr y 1. Pl ai ntiffs r e c e ntl y a m e n d e d
t h eir c o m pl ai nt t o a d d cl ai ms f or a d diti o n al s c h o ol y e ars wit h r es p e ct t o D. M. a n d a d d e d si mil ar
I D E A cl ai ms wit h r es p e ct t o D. M.’s br ot h ers, T. M. a n d J. M. 1. D o c k et E ntr y 3 3. D ef e n d a nts h a v e
n ot y et a ns w er e d t h e a m e n d e d c o m pl ai nt.
P urs u a nt t o t h e C M P, f a ct dis c o v er y is s et t o cl os e t o d a y, N o v e m b er 2 5, 2 0 2 0 . D o c k et E ntr y 2 3.
A pr e -tri al c o nf er e n c e is c urr e ntl y s c h e d ul e d f or F e br u ar y 1 6, 2 0 2 1. I d. I n li g ht of Pl ai ntiffs’
r e c e nt a m e n d m e nt t o t h e c o m pl ai nt, a d di n g a d diti o n al p arti es a n d cl ai ms f or a d diti o n al s c h o ol
y e ars, a n e w C M P is n e e d e d t o all o w f ull dis c o v er y of all of t h e cl ai ms. A d diti o n all y, d u e t o t h e
C o vi d- 1 9 p a n d e mi c, dis c o v er y i n I D E A c as es h as b e e n u n d erst a n d a bl y sl o w e d. T h e p arti es
pr o p os e a dj o ur ni n g t h e C M P si n e di e a n d s u b mitti n g a st at us r e p ort n o l at er t h a n J a n u ar y 2 0, 2 0 2 1.
T his will gi v e t h e D ef e n d a nts ti m e t o a ns w er t h e a m e n d e d c o m pl ai nt a n d all o w t h e p arti es t o
e n g a g e i n i nf or m a l s ettl e m e nt dis c ussi o ns. At t h at ti m e, t h e p arti es will b e b ett er a bl e t o g a u g e t h e
a m o u nt of ti m e n e c ess ar y f or dis c o v er y, if t h e c as e c a n n ot s ettl e.
T h a n k y o u f or Y o ur H o n or’s c o nsi d er ati o n of t h e a b o v e r e q u est.      W e wis h y o u a s af e a n d h a p p y
h oli d a y.
                                                                             Si n c er el y,
                                                                             _______________


      Gr a nt e d. S O O R D E R E D.

      PaJA.�
___________________________________
  _________________________________
       PPAUL
          A U L A. A. ENGELMAYER
                        E N GEL M A YER
       UUnited
         nit e d StStates   District
                     at es Distri ct J Judge
                                       u d ge
         1 1/ 2 5/ 2 0 2 0
